

117 HR 902 IH: Decreasing Employees Burdensome Taxes from Student Loans Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 902IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Stivers (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand the exclusion for employer-provided educational assistance and to expand the availability of the student loan interest deduction.1.Short titleThis Act may be cited as the Decreasing Employees Burdensome Taxes from Student Loans Act of 2021 or the DEBT Act of 2021.2.Exclusion for employer payment of qualified education loans(a)In generalSection 127(c)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph:(B)the payment by an employer, whether paid to the employee or to a lender, of principal or interest on any qualified education loan (as defined in section 221(d)(1)) incurred by the employee, and.(b)Denial of double benefitSection 221(e)(1) of such Code is amended by inserting before the period at the end the following: , or for any amount which is excludable from gross income under section 127(c)(1)(B).(c)Effective dateThe amendments made by this section shall apply to payments made by employers after December 31, 2021.3.Increase in maximum amount excludable under educational assistance programs(a)In generalThe text of paragraph (2) of section 127(a) of the Internal Revenue Code of 1986 is amended by striking $5,250 both places it appears and inserting $10,000.(b)Conforming amendmentThe heading for section 127(a)(2) of such Code is amended by striking $5,250 maximum and inserting Maximum.(c)Effective dateThe amendments made by this section shall apply to payments made by employers after December 31, 2021.4.Modification of deduction for interest on education loans(a)Increased maximum deductionSection 221(b)(1) of the Internal Revenue Code of 1986 is amended by striking $2,500 and inserting $5,000.(b)Increased income limitationSection 221(b)(2)(B)(ii) of such Code is amended by striking $15,000 ($30,000 and inserting $85,000 ($115,000.(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2021.